The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6 are presented for examination. 
	Acknowledgement is made of the present application as a divisional of U.S. Patent Application No. 16/537,193, filed August 9, 2019, now U.S. Patent No. 11,129,831 B2, which is a continuation of PCT Application No. PCT/US18/17600, filed February 9, 2018, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application Nos. 62/457,491, filed February 10, 2017, and 62/471,624, filed March 15, 2017.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed October 13, 2021 (four pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references. 

Priority
Acknowledgement is made of the present application as a divisional of U.S. Patent Application No. 16/537,193, filed August 9, 2019, now U.S. Patent No. 11,129,831 B2, which is a continuation of PCT Application No. PCT/US18/17600, filed February 9, 2018, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application Nos. 62/457,491, filed February 10, 2017, and 62/471,624, filed March 15, 2017. A later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
	The disclosure of prior-filed U.S. Provisional Patent Application Nos. 62/457,491, filed February 10, 2017, and 62/471,624, filed March 15, 2017, fail to provide adequate written support and/or enabling guidance as required under 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for the full scope of subject matter instantly claimed. Specifically, the ‘491 or ‘624 disclosures fail to provide for administration of a selective dopamine D4 receptor agonist compound to a subject in need of treatment for erectile dysfunction in an amount of “at least about 1 mg/kg” (claim 4). As such, instant claim 4 is not entitled to the benefit of the earlier filing date of the ‘491 or ‘624 disclosures.
	Accordingly, the effective filing date of claims 1-3 and 5-6 is February 10, 2017 (the filing date of the ‘491 provisional application) and the effective filing date of claim 4 is February 9, 2018 (the filing date of PCT Application No. PCT/US18/17600). 
	The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Objections to the Claims
	Claim 1 is objected to for reciting an extraneous comma between the phrase “to the subject” and “a therapeutically effective amount” at l.3 of the claim, which is grammatically awkward. Appropriate correction is required. 
	Claim 4 is objected to for failing to recite a space between the phrase “about 1” and the units “mg/kg” at l.2 of the claim. Appropriate correction is required. 
	Claim 5 is objected to for reciting “[a] method of claim 1”, which is improper as claim 1 is already set forth and defined and, thus, should be referenced as ---[t]he method of claim 1---. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, Applicant recites that the selective dopamine D4 receptor agonist is 2-(3-(4-(pyrimidin-2-yl)piperazin-1-yl)propyl)benzo[d]thiazole trihydrobromide “or an analogue thereof”, which renders the claim indefinite because it is unclear what structural and/or functional features of this compound must be preserved in order to constitute “an analogue” as claimed. Applicant fails to define, for the purposes of the instant invention, the degree or extent of derivation a compound may have from the recited compound per se and still constitute “an analogue” thereof within the meaning of the instant claims. As a result, the determination of this “analogue” as claimed would rely on the subjective judgement of one of ordinary skill in the art before the effective filing date of the claimed invention and, thus, fails to clearly and precisely define the objective boundaries of the claimed subject matter. MPEP §2173.05(b)(IV) (“[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention”, citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required.
	In claim 3, the limitation “wherein the selective dopamine D4 receptor agonist compound has little to no affinity for D1, D2, D3, or D5 dopamine receptors” renders the claim indefinite because it is unclear what threshold level of affinity constitutes “little to no affinity” for the D1, D2, D3 or D5 dopamine receptors as claimed. Applicant fails to objectively define the permissible level of D1, D2, D3 and/or D5 dopamine receptor affinity that is circumscribed by the phrase “little to no affinity” for the recited receptors as claimed. As a result, the determination of what level of affinity would constitute “little to no affinity” as claimed would rely on the subjective judgement of one of ordinary skill in the art before the effective filing date of the claimed invention and, thus, fails to clearly and precisely define the objective boundaries of the claimed subject matter. MPEP §2173.05(b)(IV) (“[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention”, citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Clarification is required.
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brioni et al. (U.S. Patent Application Publication No. 2006/0276484 A1; 2006).
Brioni et al. teaches a method of treating male sexual dysfunction, including erectile dysfunction or premature ejaculation, comprising administering a therapeutically effective amount of a selective dopamine D4 receptor agonist (or a pharmaceutically acceptable salt or prodrug thereof) to the subject (p.2, para.[0015]; p.2, para.[0017]; p.2, para.[0018]-[0019]). Brioni et al. further teaches that male erectile dysfunction may be treated via administration of either N-{[4-(2-cyanophenyl)-1-piperazinyl]methyl}-3-methylbenzamide, which is >400-fold selective for the dopamine D4 receptor compared to the dopamine D2 receptor, or 5-fluoro-2-{[4-(2-pyridinyl)-1-piperazinyl]methyl}-1H-indole, which is >100-fold selective for the dopamine D4 receptor compared to the dopamine D2 receptor (p.2, para.[0023]; p.3, para.[0026]; p.4, para.[0048]-[0050]; Table 1, p.4). Brioni et al. teaches that the selective dopamine D4 receptor agonist may be combined with a pharmaceutically acceptable carrier to prepare a pharmaceutical composition for administration in the treatment of male erectile dysfunction (p.4, para.[0042]). Brioni et al. further teaches that the pharmaceutical composition may be administered via a variety of routes, including parenterally or, more specifically, subcutaneously (p.7, para.[0071], [0073]). Brioni et al. teaches that the daily dose of selective dopamine D4 receptor agonist to be administered is from about 0.001-30 mg/kg (p.9, para.[0098]). 
In claim 2, Applicant defines the selective dopamine D4 receptor agonist as 2-(3-(4-(pyrimidin-2-yl)piperazin-1-yl)propyl)benzo[d]thiazole trihydrobromide or an analog thereof.
As Brioni et al. exemplifies two selective dopamine D4 receptor agonists - N-{[4-(2-cyanophenyl)-1-piperazinyl]methyl}-3-methylbenzamide, or 5-fluoro-2-{[4-(2-pyridinyl)-1-piperazinyl]methyl}-1H-indole – each of which contain a piperazinyl moiety, such exemplified selective dopamine D4 receptor agonists are understood to constitute “analogs” of the instantly claimed selective dopamine D4 receptor agonist of claim 2 in view of this shared piperazinyl moiety (and, further, absent any specific definition of the particular structural and/or physical features that the recited analogs must contain).
In claim 3, Applicant recites that the selective dopamine D4 receptor agonist has “little to no affinity” for the D1, D2, D3 or D5 dopamine receptors.
Here, Brioni et al. specifically exemplifies two selective dopamine D4 receptor agonists that are >100-fold selective for dopamine D4 receptors over dopamine D2 receptors, thereby meeting Applicant’s requirement of “little to no affinity” for the D1, D2, D3 or D5 dopamine receptors (and, further, absent any specific definition of what threshold level constitutes “little to no affinity” for such receptors as claimed).
In claim 4, Applicant recites that the therapeutically effective amount is at least about 1 mg/kg.
Brioni et al. teaches administration of the selective dopamine D4 receptor agonist in an amount of from about 0.001-30 mg/kg per day, which overlaps Applicant’s instantly claimed range of “at least about 1 mg/kg”, absent any specific definition of the amount of variation tolerated by the term “about” as used to define the instantly claimed range.
Therefore, instant claims 1-6 are properly anticipated under AIA  35 U.S.C. §102(a)(1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brioni et al. (“Activation of Dopamine D4 Receptors by ABT-724 Induces Penile Erection in Rats”, PNAS, 2004 April 27; 101(17):6758-6763) in view of Sampson et al. (“Identification of a New Selective Dopamine D4 Receptor Ligand”, Bioorganic & Medicinal Chemistry, 2014; 22:3105-3114, cited by Applicant). 
Brioni et al. teaches that ABT-724 is a selective dopamine D4 receptor agonist that activates human dopamine D4 receptors with an EC50 of 12.4 nM and 61% efficacy, with no effect on dopamine D1, D2, D3 or D5 receptors (abstract; col.1, para.2, p.6760). Brioni et al. teaches an experimental study of ABT-724 administered subcutaneously to conscious rats using varying amounts of 0.003, 0.01, 0.03, 0.1, 0.3, 1 or 3 mol/kg, or in a repeated dosing study using a conscious penile erection model where the rats were dosed with vehicle or ABT-724 (0.03 mol/kg) subcutaneously once daily for 5 days and observed for the occurrence of penile erections (abstract; col.2, para.3, p.6759; Fig.1, p.6760; col.2, para.2, p.6760). Brioni et al. teaches that ABT-724 dose-dependently facilitated penile erections as compared to the control group, and also exerted a proerectile effect with repeated dosing without tolerance (col.2, para.2, p.6760). Brioni et al. teaches that ABT-724 was effective to facilitate penile erection at doses devoid of cardiovascular, emetic or CNS side effects, further suggesting the use of ABT-724 for the treatment of erectile dysfunction with a favorable side effect profile (abstract; col.2, para.4, p.6763).
	Brioni et al. differs from the instant claim only insofar as it does not explicitly teach the administration of the selective dopamine D4 receptor agonist 2-(3-(4-(pyrimidin-2-yl)piperazin-1-yl)propyl)benzo[d]thiazole for the treatment of erectile dysfunction (claim 2).
	Sampson et al. teaches compound 28 (also known as 2-(3-(4-(pyrimidin-2-yl)piperazin-1-yl)propyl)benzo[d]thiazole trihydrobromide) as a selective dopamine D4 receptor agonist with little or no binding affinity to any of the other four dopamine receptor subtypes (D1, D2, D3 or D5) (abstract; Chart 4, p.3107; Table 3, p.3109; col.2, para.3, p.3109-col.1, para.1, p.3110; 4.1.31, col.2, para.5, p.3113). Sampson et al. teaches that compound 28 is a selective D4 agonist useful for treatment of diseases involving the D4 receptor, including erectile dysfunction (abstract; col.1, para.2, p.3110). 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in substituting Sampson’s selective dopamine D4 receptor agonist 2-(3-(4-(pyrimidin-2-yl)piperazin-1-yl)propyl)benzo[d]thiazole trihydrobromide for the selective dopamine D4 receptor agonist ABT-724 of Brioni’s method for facilitating penile erection because each compound was known to function as a selective dopamine D4 receptor agonist with little to no affinity for any of the other four dopamine receptor subtypes (D1, D2, D3 or D5). The substitution, therefore, of Sampson’s selective dopamine D4 receptor agonist 2-(3-(4-(pyrimidin-2-yl)piperazin-1-yl)propyl)benzo[d]thiazole trihydrobromide for the selective dopamine D4 receptor agonist ABT-724 of Brioni et al. would have been prima facie obvious before the effective filing date of the claimed invention because each was known in the art at such time as a selective dopamine D4 receptor agonist and, therefore, would have been reasonably interchanged with one another in Brioni’s method for facilitating penile erection based upon this functional equivalency. “When a patent ‘simply arranges old elements with each performing the same function it has been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex, Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-96, quoting Sakraida v. AG Pro., Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1981) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”). 
	Though Brioni’s method of administration is to a conscious rat model of penile erection and not specifically for the purpose of treating erectile dysfunction, the disclosure in Brioni et al. clearly teaches that the proerectile effects of his tested selective dopamine D4 receptor agonist were specifically applicable to the treatment of erectile dysfunction. The therapeutic applicability of such selective dopamine D4 receptor agonist in the treatment of erectile dysfunction was further corroborated by Sampson et al., who specifically suggests the therapeutic applicability of selective dopamine D4 receptor agonist 2-(3-(4-(pyrimidin-2-yl)piperazin-1-yl)propyl)benzo[d]thiazole trihydrobromide disclosed therein (and claimed by Applicant in instant claim 2) in the treatment of conditions involving the D4 receptor, including erectile dysfunction. The ordinarily skilled artisan, therefore, would have found it prima facie obvious to administer the selective dopamine D4 receptor agonist 2-(3-(4-(pyrimidin-2-yl)piperazin-1-yl)propyl)benzo[d]thiazole trihydrobromide therapy to a subject specifically in need of treatment for erectile dysfunction in view of the established proerectile effects of selective dopamine D4 receptor agonist therapy, as taught by both Brioni et al. and Sampson et al.
	Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. See Melis et al. (“PD-168077, a Selective Dopamine D4 Receptor Agonist, Induces Penile Erection When Injected Into the Paraventricular Nucleus of Male Rats”, Neuroscience Letters, 2005; 379:59-62).

Rejection of claims 1-6 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
October 19, 2022